Citation Nr: 0608657	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
September 1971.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision.  
The veteran filed a notice of disagreement (NOD) in December 
1999, and the RO issued a statement of the case (SOC) in June 
2000. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2000.

In November 2004, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued denial of the claim (as reflected in the 
September 2005 SSOC), and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's only service-connected disabilities are 
bronchitis, currently evaluated as 30 percent disabling, and 
chronic recurrent tonsillitis and granular pharyngitis, 
evaluated as 10 percent disabling. 

4.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for a TDIU, and these disabilities are not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.  




CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through notice letters issued in December 2001 and December 
2004 together with a SOC issued in June 2000 as well as SSOCs 
of July 2003, January 2004, May 2004 and September 2005, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal because the VCAA was enacted after that 
rating action.  However, the lack of any pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the SOC issued in June 2000 as 
well as SSOCs of July 2003, January 2004, May 2004 and 
September 2005 notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
in the June 2004 notice letter, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
After the notice letter and SOC's and SSOCs, the veteran was 
afforded an opportunity to respond.  The veteran indicated 
that he was receiving treatment from Dr. WSG and copies of 
medical records from that source were obtained and associated 
with the veteran's VA claims file.  In January 2005, the 
veteran submitted additional records from that source.  The 
veteran has not identified any medical treatment providers 
other than that identified above and below from whom he 
wanted the RO to obtain records.  In September 2005, the RO 
communicated to the veteran that he would be allowed an 
additional 60 day period to supplement the record, but the 
veteran corresponded in October 2005 that he had nothing 
further to add to the record and that the case should be 
forwarded to the Board without waiting for the allowed period 
to expire.  In January 2006 copies of several prescriptions 
were submitted directly to the Board, accompanied by a waiver 
of initial RO consideration.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.800 (2005).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are his 
treatment records from the VA Medical Center (VAMC) in 
Richmond, together with private hospital treatment records 
from Martha Jefferson Hospital as well as the private medical 
records from Dr. WSG.  In connection with his claim, the 
appellant has been afforded a number of VA examinations, the 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision of the TDIU claim on appeal. 


II.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

The veteran's service-connected disabilities are bronchitis, 
evaluated as 30 percent disabling, and chronic recurrent 
tonsillitis and granular pharyngitis, evaluated as 10 percent 
disabling.  Clearly, neither the individual ratings nor the 
combined ratings for these disabilities meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a).  
[Parenthetically, the Board notes that no claim for any 
higher rating is on appeal; moreover, even if his most recent 
pulmonary function test findings were deemed to support as 
high as a 60 percent rating for bronchitis, his disabilities 
would still not meet the minimum percentage requirements of 
Section 4.16.  See 38 C.F.R. § 4.25 (2005) (combined ratings 
table).].

Nonetheless, even when the percentage requirements are not 
met, a TDIU on an extra-schedular basis may nonetheless be 
granted in exceptional cases, pursuant to specially 
prescribed procedures, when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question in a claim 
for a TDIU is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose, 4 Vet App. at 
363.

According to the veteran's application for TDIU filed in 
October 1999, he completed high school and had work 
experience in steel manufacturing, plastic manufacturing and 
printing.  

The veteran claims that he stopped working due to his service 
connected respiratory conditions.  However, his employer did 
not corroborate that his departure was attributable to any 
disability; rather, in January 2002, the employer simply 
reported that the veteran had resigned and was taking a 
retirement benefit.

The Board observes that a January 2002 statement from Dr. WSG 
advances that the veteran had been completely disabled since 
December 1998 secondary to chronic bronchitis and granular 
pharyngitis.  However, that opinion was not accompanied by 
any evidentiary or medical rationale.  

By contrast, a June 2003 VA examiner noted significant 
additional chronic conditions, including cervical and 
thoracic changes, depression and hypertension, which the 
examiner felt would affect the veteran's employability more 
so than the veteran's service connected respiratory 
conditions.  

The veteran was afforded another VA examination in September 
2005.  The examiner reviewed the veteran's claims file, his 
medical history and also afforded him a physical examination.  
The examiner noted the veteran's medications and pulmonary 
function tests, and noted that there was no pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale or 
congestive heart failure.  The examiner also noted that there 
were no residuals of pulmonary embolism, respiratory failure 
or chronic pulmonary thromboembolism, and no evidence of 
ankylosing spondylitis, no malignancy.  Diagnostic tests 
revealed no air space disease or lung mass.  Heart size was 
within normal limits.  

The impression was "no active disease in the chest".   The 
examiner diagnosed chronic bronchitis and pharyngitis, 
recurrent.  Further, the examiner opined that the veteran's 
chronic bronchitis, recurrent tonsillitis and granular 
pharyngitis, which were diagnosed in the military, did not 
preclude all substantially gainful employment consistent with 
his education and occupational experience.  It was 
recommended that the agency assist the veteran for employment 
through the Veterans' Education Assistance Program or 
Vocational Rehabilitation and Employment Program.  The 
examiner also expressed that, because the veteran continued 
to smoke despite his respiratory problems, smoking cessation 
would also help with his overall health status.  The examiner 
also noted that the bronchitis is not improving and recurrent 
respiratory complaints, opining that the cigarette dependence 
does not help but contributes to the worsening of the 
veteran's respiratory status.

The Board finds that the September 2005 examiner's opinion is 
more probative on the unemployability question than the 
January 2002 note from a private physician because the VA 
opinion is the product of both a comprehensive examination 
and consideration of the veteran's entire medical history.  
Accordingly, the VA examination is accorded greater weight.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

As the preponderance of the competent medical opinion 
evidence on the question of whether the veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment weighs against the claim, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU on 
an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).  

ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


